Name: Commission Implementing Regulation (EU) 2016/365 of 11 March 2016 entering a name in the register of protected designations of origin and protected geographical indications (Telemea de IbÃ neÃ ti (PDO))
 Type: Implementing Regulation
 Subject Matter: Europe;  marketing;  foodstuff;  consumption;  processed agricultural produce
 Date Published: nan

 15.3.2016 EN Official Journal of the European Union L 68/12 COMMISSION IMPLEMENTING REGULATION (EU) 2016/365 of 11 March 2016 entering a name in the register of protected designations of origin and protected geographical indications (Telemea de IbÃ neÃti (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(a) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application from Romania to register the name Telemea de IbÃ neÃti was published in the Official Journal of the European Union (2). (2) On 5 March 2015, the Commission received one notice of opposition from Greece. On 30 April 2015 the Commission received the related reasoned statement of opposition. (3) The Commission examined the opposition sent by Greece and found it admissible. The word Telemea, which forms part of the name Telemea de IbÃ neÃti is almost identical to the name Ã ¤Ã µÃ »Ã µÃ ¼Ã ­Ã  (TelemÃ ©s) which is used in Greece. Ã ¤Ã µÃ »Ã µÃ ¼Ã ­Ã  (TelemÃ ©s) is a white brined cheese that is produced in different parts of Greece on a commercial scale. The opposition claims that the registration of the name Telemea de IbÃ neÃti would jeopardise the existence of the partly identical name Ã ¤Ã µÃ »Ã µÃ ¼Ã ­Ã  (TelemÃ ©s) and the existence of products which have been legally on the Greek market for at least five years preceding the date of publication of the application for registration of the name Telemea de IbÃ neÃti. (4) By letter of 22 June 2015 the Commission invited the interested parties to engage in appropriate consultations to seek agreement among themselves in accordance with their internal procedures. (5) Romania and Greece reached an agreement, which was notified to the Commission on 21 September 2015, within the prescribed deadline. (6) As it results from the information exchanged with Greece in the context of the opposition procedure, Romania produces at national level a cheese named Telemea. This production complies with a national standard approved by the Romanian Standard Association. In 2014 around 24 000 tons of Telemea have been produced in Romania. By applying for the registration of the name Telemea de IbÃ neÃti Romania did not aim at reserving the use of the term Telemea. (7) Romania and Greece agreed that the protection of the designation Telemea de IbÃ neÃti should not cover the stand alone name Telemea but only the compound name Telemea de IbÃ neÃti as a whole. Moreover, they concluded that the Regulation entering the name Telemea de IbÃ neÃti in the register of protected designations of origin and protected geographical indications should include a recital that specifies the scope of the protection. (8) As it complies with the provisions of Regulation (EU) No 1151/2012 and EU legislation, the content of the agreement concluded between Romania and Greece should be taken into account. (9) Therefore, the designation of origin Telemea de IbÃ neÃti (PDO) should be protected as a whole, whereas the term Telemea may continue to be used in labelling or presentations within the territory of the Union provided the principles and rules applicable in its legal order respected. HAS ADOPTED THIS REGULATION: Article 1 The name Telemea de IbÃ neÃti (PDO) is registered. The name in the first paragraph identifies a product from Class 1.3. Cheeses set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The term Telemea may continue to be used in labelling or presentations within the territory of the Union provided the principles and rules applicable in its legal order are respected. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 6, 10.1.2015, p. 6. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).